Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 8, 2021

                                      No. 04-20-00585-CV

   IN THE INTEREST OF A.A.G.; J.A.G, III; J.A.G.; S.A.G.; AND J.G.; CHILDREN

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 19-03-37147-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed her notice of appeal on December 3, 2020. Thus, the 180-
day deadline in which this court must dispose of this appeal is June 1, 2021. Appellee’s brief was
originally due on April 8, 2021. On April 7, 2021, appellee filed a motion for extension of time
to file appellee’s brief, requesting a twenty-day extension of time. Appellee’s motion is
GRANTED. Appellee’s brief is due no later than April 28, 2021. Given the time constraints
governing the disposition of this appeal, further requests for extensions of time will be
disfavored.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court